            Case 1:19-cv-12036-FDS Document 32 Filed 07/14/20 Page 1 of 24



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

_____________________________________
                                     )
ASHLEY GERTZ and ALICIA              )
SKARBEK,                             )
                                     )
      Plaintiffs,                    )
                                     )                   Civil Action No.
      v.                             )                   19-12036-FDS
                                     )
VANTEL INTERNATIONAL/PEARLS )
IN THE OYSTER INC. d/b/a VANTEL )
PEARLS; JOAN A. HARTEL; and          )
DOES 1 to 10,                        )
                                     )
      Defendant.                     )
_____________________________________)


                                MEMORANDUM AND ORDER
                            ON DEFENDANTS’ MOTION TO DISMISS

SAYLOR, C.J.

           This is an action arising out of a contract termination. In 2016, plaintiffs Ashley Gertz

and Alicia Skarbek began selling products as distributors for defendant Vantel

International/Pearls in the Oyster Inc., d/b/a Vantel Pearls, which is owned by defendant Joan

Hartel. In late 2019, Vantel Pearls terminated its relationship with plaintiffs.

           The present dispute arises out of that termination. The parties executed a contract in

2017, called a “Leader Agreement,” that allows for at-will termination by either party. Plaintiffs

dispute the validity of that provision, and seek damages under a variety of theories for breach of

contract and fraud. Defendants have moved to dismiss all counts for failure to state a claim.

           For the reasons set forth below, the motion to dismiss will be granted in part and denied

in part.
         Case 1:19-cv-12036-FDS Document 32 Filed 07/14/20 Page 2 of 24



I.     Background

       A.      Factual Background

       The following facts are presented as alleged in the complaint unless otherwise noted.

       Ashley Gertz and Alicia Skarbek are residents of Maryland and Florida, respectively.

(Amended Compl. ¶¶ 1-2).

       Vantel International/Pearls in the Oyster Inc., doing business as Vantel Pearls, is a

Massachusetts corporation with a principal place of business in Massachusetts. (Id. ¶ 3). Vantel

is a “multi-level marketing company” (“MLM”) that manufactures and distributes jewelry. (Id. ¶

9). Joan A. Hartel, a Massachusetts resident, is the owner and chief executive officer of Vantel

Pearls. (Id. ¶¶ 4, 19).

       Vantel sells its products through a network of independent distributors, which it calls

“Consultants.” (Id. ¶ 10). Consultants are paid according to a compensation plan that pays them

according to, among other things, their sales volume and the sales attributable to Consultants

they recruit to the organization. (See id. ¶ 10-11). Consultants who recruit a large network of

Consultants can earn significant income through little or no work, relying on their downstream

network to sell products for which they would, in part, be compensated. (Id.).

       Plaintiffs allege that this business model was presented to them by Vantel and Hartel

through a series of false representations. Those representations came in the form of marketing

materials, training tools, live events, phone conferences, and official policies and procedures.

(Id. ¶ 19). According to the complaint, the substance of the representations was that Consultants

could build a business on their own terms that would provide them with an opportunity for

“unlimited” income and continued success. (Id. ¶¶ 19-21). Furthermore, once the work had

been done to create a downstream network, Consultants could earn money with little work as



                                                 2
             Case 1:19-cv-12036-FDS Document 32 Filed 07/14/20 Page 3 of 24



they reaped the profits of their business. (See id.). Plaintiffs allege that these representations

collectively constituted an “MLM Promise” that attracted them to the company. (Id. ¶ 27)

         Plaintiffs became Consultants with Vantel on April 18, 2016. (Id. ¶ 26). They allege that

they did not sign any contract or otherwise agree to the company’s policies and procedures at the

time. (Id. ¶ 27). Instead, they contend that they “solely relied” on the representations made by

Vantel and Hartel. (Id.).1

         The relationship proved very fruitful. After joining in April 2016, plaintiffs became the

two highest ranked Consultants in the Vantel organization, attaining titles of “Pearl Director” and

“Gold Leader.” (Id. ¶ 30). Plaintiffs were collectively earning approximately $50,000 a month

under the compensation plan. (Id.).

         In November 2017, Vantel presented plaintiffs with a new contract, which it called the

“Leader Agreement.” (Id. ¶¶ 31-32; see also Def. Mem. in Supp. Ex. 3).2 The plaintiffs

apparently executed identical contracts with Vantel. (See Amended Compl. ¶¶ 31-37). This

contract was allegedly offered on a “take-it-or-leave-it” basis, and plaintiffs could not retain their

businesses if they did not sign the agreement as it was presented. (Id. ¶¶ 31-32). Both plaintiffs

signed the Leader Agreement, but allege that they had no choice in the matter. (Id. ¶ 37). In

2019, the 2017 Leader Agreement was supplanted by a 2019 Leader Agreement, but any

differences between the two agreements appear to be immaterial at this stage. (Compare Def.




         1
          Defendants contest this fact. They contend that plaintiffs signed a contract called the “Demonstrator
Agreement” at the onset of the parties’ relationship. (See Def. Mem. at 4-5; id. Ex. D). At the motion to dismiss
stage, however, the court must assume the truth of the facts properly pleaded in the complaint. See Ruiz v. Bally
Total Fitness Holding Corp., 496 F.3d 1, 5 (1st Cir. 2007).
         2
          The complaint refers to this contract as both the “Distributor Agreement” and “Consultant Agreement,”
but the contract in question, which is attached to defendants’ motion to dismiss, is entitled the “Leader Agreement.”
(Compare Amended Compl. ¶ 17 with Def. Mem. in Supp. Ex. 3). Plaintiffs do not dispute defendants’
nomenclature in their briefing, and for clarity it will be referred to as the “Leader Agreement.”

                                                          3
             Case 1:19-cv-12036-FDS Document 32 Filed 07/14/20 Page 4 of 24



Mem. in Supp. Ex. 3 with id. Ex. 5).3

         Several sections of the Leader Agreement are of particular relevance to plaintiffs’ claims.

First, Section 15 contains a termination clause, under which either party may terminate the

agreement with or without cause. (Id. ¶ 33; Def. Mem. in Supp. Ex. 3, 5-6).4 Second, Section 8

contains a non-competition clause, which also includes a non-solicitation provision. (Def. Mem.

in Supp. Ex. 3 at 3-4). 5 Finally, Section 28 contains an integration clause, which states that the

Leader Agreement “constitutes the sole and complete agreement between the parties . . . and

supersedes any prior agreement on [relevant] subject matter. No modification may be made

except in writing executed by both parties.” (Id. at 8).

         Plaintiffs allege that the Leader Agreement conflicts with various other communications

between the parties. Specifically, they allege that the Policies and Procedures of Vantel state that

the company could terminate a Consultant’s business for violations of the Leader Agreement,

which suggests that termination could only be for cause. (Amended Compl. ¶ 35). Furthermore,

they contend that the representations made as part of the MLM Promise implied that defendants

could not terminate their relationship with plaintiffs at will. (Id. ¶ 34).

         On June 23, 2019, Vantel held an event for Consultants called “Pearl Fest.” (Id. ¶ 38).

Plaintiffs allege that there was no requirement that a Consultant attend Pearl Fest. (Id. ¶ 40).6


         3
          In reviewing a complaint under Rule 12(b)(6), the court “may properly consider the relevant entirety of a
document integral to or explicitly relied upon in the complaint, even though not attached to the complaint, without
converting the motion into one for summary judgment.” Clorox Co. Puerto Rico v. Procter & Gamble Commercial
Co., 228 F.3d 24, 32 (1st Cir. 2000) (quoting Shaw v. Digital Equip. Corp., 82 F.3d 1194, 1220 (1st Cir.1996)).
Accordingly, both the 2017 and 2019 Leader Agreements attached to defendants’ motion may be considered by the
Court.
         4
          The complaint identifies the termination clause as § 14. (See, e.g., Amended Compl. ¶ 17). However, the
termination clause of the Leader Agreement is contained in § 15. (See Def. Mem. in Supp. Ex. 3, § 15).
         5
           There is also a stand-alone “Non-Solicitation” clause, (see Def. Mem. in Supp. Ex. 3, § 9) but Count 2, as
discussed below, does not refer to that section.
          6
            The complaint does not clarify whether attendance was not required because Vantel did not intend to
require it, or whether Vantel tried to require it, but could not do so because Consultants are independent contractors.

                                                           4
         Case 1:19-cv-12036-FDS Document 32 Filed 07/14/20 Page 5 of 24



For unspecified reasons, plaintiffs were unable to attend the event. (Id. ¶ 41). Upon learning of

their non-attendance, Vantel warned them that failure to attend could “jeopardize their ‘future’

with the company.” (Id. ¶ 42).

        Five days later, on June 28, 2019, plaintiffs received letters from Vantel stating that their

positions had been terminated pursuant to § 15 of the Leader Agreement. (Id. ¶ 43). Plaintiffs

allege that they were terminated in response to their failure to attend Pearl Fest and in order to

avoid paying them the residual commissions they were due. (Id. ¶¶ 45-46).

        On July 23, 2019, Vantel sent plaintiffs a second letter stating that they were terminated

for violating the non-solicitation provisions within the company’s Policies and Procedures. (Id. ¶

48). Plaintiffs allege that this justification is pretextual. (Id.).

        B.      Procedural Background

        The amended complaint asserts seven claims: a declaratory judgment that the

termination clause of the Leader Agreement is unconscionable (Count 1); a declaratory judgment

that the non-solicitation provision of the Leader Agreement is unenforceable (Count 2); breach

of the covenant of good faith and fair dealing (Count 3); breach of written contract (Count 4);

breach of oral contract (Count 5); intentional misrepresentation (Count 6); and negligent

misrepresentation (Count 7).

        Defendants have moved to dismiss all counts pursuant to Fed. R. Civ. P. 12(b)(6) for

failure to state a claim upon which relief can be granted.

II.     Legal Standard

        On a motion to dismiss pursuant to Rule 12(b)(6), the court “must assume the truth of all

well-plead[ed] facts and give . . . plaintiff the benefit of all reasonable inferences therefrom.”

Ruiz v. Bally Total Fitness Holding Corp., 496 F.3d 1, 5 (1st Cir. 2007) (citing Rogan v. Menino,



                                                    5
         Case 1:19-cv-12036-FDS Document 32 Filed 07/14/20 Page 6 of 24



175 F.3d 75, 77 (1st Cir. 1999)). To survive a motion to dismiss, the complaint must state a

claim that is plausible on its face. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). In

other words, the “[f]actual allegations must be enough to raise a right to relief above the

speculative level, . . . on the assumption that all the allegations in the complaint are true (even if

doubtful in fact).” Id. at 555 (citations omitted). “The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 556).

Dismissal is appropriate if the complaint fails to set forth “factual allegations, either direct or

inferential, respecting each material element necessary to sustain recovery under some actionable

legal theory.” Gagliardi v. Sullivan, 513 F.3d 301, 305 (1st Cir. 2008) (quoting Centro Médico

del Turabo, Inc. v. Feliciano de Melecio, 406 F.3d 1, 6 (1st Cir. 2005)).

       Under Fed. R. Civ. P. 9(b), a complaint alleging fraud must “state with particularity the

circumstances constituting fraud.” Fed. R. Civ. P. 9(b). To satisfy the requirements of Rule

9(b), plaintiffs must specifically plead “the time, place and content of an alleged false

representation.” U.S. ex rel. Heineman-Guta v. Guidant Corp., 718 F.3d 28, 34 (1st Cir. 2013);

accord Rodi v. Southern N.E. Sch. of Law, 389 F.3d 5, 15 (1st Cir. 2004) (stating that Rule 9(b)

is satisfied by averment of “the who, what, where, and when of the allegedly false or fraudulent

representation”). However, “the specificity requirement extends only to the particulars of the

allegedly misleading statement itself . . . . The other elements of fraud, such as intent and

knowledge, may be averred in general terms.” Rodi, 389 F.3d at 15.

III.   Analysis

       For the reasons below, the motion to dismiss will be granted as to Counts 1, 4, 5, 6, and

7, and denied as to Counts 2 and 3.



                                                   6
             Case 1:19-cv-12036-FDS Document 32 Filed 07/14/20 Page 7 of 24



         A.       Count 1—Declaratory Judgment on Termination Clause

         Count 1 seeks a declaratory judgment that the termination clause of the Leader

Agreement is unconscionable. The termination clause states as follows:

         The Company or Leader may, with or without cause, terminate this Agreement at
         any time upon written notice, including e-mail, to the other party. . . . If the
         Company or Leader elects to terminate this Agreement for any reason, Leader
         understands that Leader will permanently lose all rights as a Leader. Leader shall
         not be eligible to sell Vantel Pearls products, nor shall Leader be eligible to
         receive commissions, bonuses, incentives, or other income resulting from the
         activities of Leader’s former downline organization. In the event of cancellation,
         termination, breach or violation of this Agreement, Leader understands and
         waives all rights Leader has, including but not limited to, any bonuses,
         commissions, incentives, or other remuneration derived through the sales and
         other activities of Leader’s former downline organization, whether or not the sales
         for such bonuses or commissions have been completed.

(Def. Mem. in Supp. Ex. 3, § 15; id. Ex. 5, § 15).7

         Whether a contract term is unconscionable is to be considered “in the light of its setting,

purpose, and effect.” Miller v. Cotter, 448 Mass. 671, 679 (2007) (quoting Restatement

(Second) of Contracts § 208, comment a (1981)). “Under Massachusetts law, to prove that the

terms of a contract are unconscionable, a plaintiff must show both substantive unconscionability

(that the terms are oppressive to one party) and procedural unconscionability (that the

circumstances surrounding the formation of the contract show that the aggrieved party had no

meaningful choice and was subject to unfair surprise).” Machado v. System4 LLC, 471 Mass.

204, 218 (2015) (quotations omitted). Unconscionability is assessed as of the time the contract

was made, not at the time the disagreement arises. Nasco, Inc. v. Public Storage Inc., WL

337072, *4 (D. Mass. May 20, 1995). The burden lies with the party contending that a contract


         7
            As noted, the Leader Agreement was revised in 2019, but the termination clause is identical in both
versions. (Compare Def. Mem. in Supp. Ex. 3 with Def. Mem. in Supp. Ex. 5). The complaint does not mention
this fact, but the unconscionability argument focuses exclusively on the context of the 2017 Leader Agreement.
Furthermore, plaintiffs’ subsequent filings have clarified that it is the 2017 Leader Agreement that they contend is
unconscionable.

                                                          7
         Case 1:19-cv-12036-FDS Document 32 Filed 07/14/20 Page 8 of 24



is unconscionable. See, e.g., Bekele v. Lyft, 199 F. Supp. 3d 284, 293 (D. Mass. 2016).

                1.      Procedural Unconscionability

        The doctrine of procedural unconscionability considers the context of a contract’s

formation. A contract may be procedurally unconscionable if the process leading up to its

formation is oppressive—that is, if the “circumstances surrounding the formation of the contract

show that the aggrieved party had no meaningful choice.” Storie v. Household Int'l, Inc., 2005

WL 3728718, at *9 (D. Mass. Sept. 22, 2005) (quoting Zapatha v. Dairy Mart, Inc., 381 Mass.

284, 293–94 (1980)). Examples of oppressive formation processes include ultra-high-pressure

sales tactics or alterations to an existing contract where the “content, the obscurity, and the

timing of the [communication] and [ ] failure to require a response [] raise unconscionability

concerns.” See Waters v. Min Ltd., 412 Mass. 64, 68 (1992); Skirchak v. Dynamics Research

Corp., 508 F.3d 49, 60 (1st Cir. 2007).

        The fact that a contract is an adhesion contract is not, standing alone, “reason to deny [its]

enforcement.” Minassian v. Ogden Suffolk Downs, Inc., 400 Mass. 490, 492 (1987). That is

especially true in the business context, where “there is far less reason to designate [a take-it-or

leave-it] contract as unconscionable than in the typical consumer transaction.” Id. “[A[bsent

fraud, a party’s failure to read or understand a contract provision does not free him [or her] from

its obligations.” Miller, 448 Mass. at 680.

        Here, the contract was clearly presented and executed in a business context. The

complaint repeatedly characterizes plaintiffs as business owners operating in a business

environment. (See, e.g., Amended Compl. ¶ 13 (“. . . it acts as the marketing arm for a

Consultant’s business.”); id. ¶ 37 (“ . . . thereby losing their entire business . . . .”); id. ¶ 70

(“Plaintiffs were also promised an opportunity to own and build a business . . . .”)).



                                                     8
         Case 1:19-cv-12036-FDS Document 32 Filed 07/14/20 Page 9 of 24



Furthermore, it does not allege that plaintiffs did not have a full opportunity to read the contract

or consult with counsel. (See id. ¶¶ 30-37).

       Nonetheless, plaintiffs contend that the circumstances under which the contract was

created were procedurally unconscionable for two reasons. First, they contend that “it was

forced upon [them] with the threat that they would lose their already-built businesses unless they

agreed to the provision.” (Amended Compl. ¶ 54). Second, they claim that the termination

provision “was intentionally hidden from [them].” (Id.). The first contention may be readily

dismissed. At the point the contract was allegedly forced upon them, the parties’ relationship

was terminable at will. Subject to certain narrowly defined limitations—for example, depriving

plaintiffs of compensation already earned—Vantel was free to terminate the relationship, or to

insist that it continue only under certain circumstances. Again, in the business context, a take-it-

or-leave-it offer is normally permissible, and there is no requirement that any resulting contract

must be found procedurally unconscionable. See Minassian, 400 Mass. at 492. The term

“threat,” as used in the complaint, is only a conclusory label and does not render the contracting

process described otherwise wrongful. See also McInnes v. LPL Fin., LLC, 466 Mass. 256, 266

(2013) (“Contracts of adhesion are enforceable unless they are unconscionable, offend public

policy, or are shown to be unfair in the particular circumstances.”) (emphasis added) (quoting

Miller, 448 Mass. at 684 n.16).

       Plaintiffs’ second contention is that the “MLM Promise” and Vantel’s Policies and

Procedures somehow served to hide the existence of the termination clause. But the Leader

Agreement contains a clause stating that the signee has carefully read and understood the

agreement. (Def. Mem. in Supp. Ex 3, § 27). Again, the complaint makes no allegation that

plaintiffs were denied an opportunity to read and consider it before they signed it. Furthermore,



                                                  9
        Case 1:19-cv-12036-FDS Document 32 Filed 07/14/20 Page 10 of 24



the termination clause is written in plain English as a part of a short, nine-page contract. See also

Zapatha, 381 Mass. at 293-94 (finding take-it-or-leave-it contracting process conscionable

because termination clause was not “obscurely worded” and plaintiff had time to read and

consider contract). The termination clause was therefore not “hidden” from plaintiffs, and the

circumstances under which it was agreed to are not procedurally unconscionable.

                2.      Substantive Unconscionability

        The issue of substantive unconscionability concerns whether a contract term is overly

oppressive to one side. See Machado, 471 Mass. at 218. Massachusetts courts have consistently

found contract terms conscionable in the business context where, as here, the contract allows for

at-will termination despite significant investment by one party. For example, in Paquet v. Life

Technologies Corporation, 95 Mass. App. Ct. 1113, *2–3 (2019) (unpublished), the court did not

find a contract unconscionable when defendant declined to exercise a purchase option, denying

plaintiff a $1 million payout despite significant investment. The court observed “that Paquet

took a considerable risk . . . , [but] he was not forced to do so . . . . It was his choice to accept the

[] terms and to participate accordingly.” Id. at *3.

        Here, plaintiffs were compensated on a monthly basis in accordance with the

Compensation Plan. Unlike the contract in Paquet, the Leader Agreement did not allow

defendants to avoid compensating plaintiffs entirely; it mandated periodic payments on an

ongoing basis up until either side exercised its termination right. As in Paquet, the mere fact that

one side could terminate the contract and leave the other bearing certain investment expenses is

not enough to find substantive unconscionability—both parties knowingly entered the contract

despite that risk. See also Zapatha, 381 Mass. at 295 (“To find the termination clause oppressive

merely because it did not require cause for termination would be to establish an unwarranted



                                                   10
             Case 1:19-cv-12036-FDS Document 32 Filed 07/14/20 Page 11 of 24



barrier to the use of termination at will clauses in contracts in this Commonwealth, where each

party received the anticipated and bargained for consideration during the full term of the

agreement.”).

         Plaintiffs further contend that the termination clause is substantively unconscionable

because it contradicts the “MLM Promise” and because it “contradicts MLM industry-wide

standards.” (Amended Compl. ¶ 53). Neither argument is persuasive. The fact that this term

may run counter to the “MLM Promise” is irrelevant, as discussed below, because the terms of

the integrated contract control. And plaintiffs cite no authority for the proposition that a contract

is substantively unconscionable merely for deviating from industry standards.

         Accordingly, the contract is neither procedurally nor substantively unconscionable, and

therefore Count 1 will be dismissed for failure to state a claim.

         B.       Count 2—Declaratory Judgment on Non-Solicitation Clause

         Count 2 seeks a declaratory judgment that the non-solicitation clause within the non-

competition provision of the Leader Agreement is unenforceable.8 The relevant clause states as

follows:

         Leader agrees that Leader will not, directly or indirectly, for him/herself or any
         other person or business entity within the Limitation Area (defined
         below): . . . (ii) Solicit or accept business from, or contact in any way any of
         Company’s independent contractor consultants, customers, or prospects
         (“prospect” defined as any entity or individual Leader had business dealings with
         during the Non-Competition Term) . . . .

(Def. Mem. in Supp. Ex. 3, § 8(ii)). That provision applies for a period of one year following the



         8
          Count 2 simply refers to the “non-solicitation provision.” (See Amended Compl. ¶ 60-61). Defendants’
motion, understandably in the Court’s view, addressed the non-solicitation section of the Leader Agreement. (See
Def. Mem. in Supp. Ex. 3, § 9). During briefing of this motion, however, it became clear that Count 2, in fact,
addressed a non-solicitation clause within the non-competition provision. (See id. § 8(ii)). In light of this confusion,
defendants excusably briefed this issue primarily in their reply brief. The Court gives these arguments full
consideration.

                                                          11
        Case 1:19-cv-12036-FDS Document 32 Filed 07/14/20 Page 12 of 24



termination of the Leader Agreement and covers the state in which the Leader did business with

Vantel Pearls. (Id. § 8(b)). Plaintiffs contend that this clause is unenforceable for four reasons:

(1) “it was forced upon [them] after they enrolled,” (2) “there was no mention of this provision,

nor was there any opportunity to negotiate its term,” (3) Vantel did not provide consideration,

and (4) as interpreted by Vantel it constitutes an unreasonable restraint of trade. (Amended

Compl. ¶¶ 62-65).

       The first two arguments may be quickly dismissed. Both contentions are, in substance,

arguments that the contract was procedurally and substantively unconscionable, which are not

viable claims for the reasons set forth above.

       The contention that Vantel did not provide consideration is also without merit. The

complaint does not suggest that the non-solicitation clause lacks consideration. To the contrary,

it states that plaintiffs earned approximately $50,000 a month under the Leader Agreement and

the associated Compensation Plan. (Amended Compl. ¶ 30). Plaintiffs do not explain, in their

pleadings or briefing, why those earnings do not constitute consideration. Compensation earned

pursuant to the Leader Agreement surely provided the necessary consideration for the terms of

the contract. See generally WILLISTON ON CONTRACTS § 7:21, “Adequacy of Consideration”

(4th ed. 2019) (“It is an elementary and oft quoted principle that the law will not inquire into the

adequacy of consideration as long as the consideration is otherwise valid or sufficient to support

a promise.”).

       The clause permitting termination at will does not affect that conclusion. Whether the

Leader Agreement is considered a commercial or employment contract, under Massachusetts law

consideration exists despite mutual termination rights when both parties perform under the

contract. See Simons v. Am. Dry Ginger Ale. Co., 335 Mass. 521, 525 (“Even if the contract is



                                                 12
            Case 1:19-cv-12036-FDS Document 32 Filed 07/14/20 Page 13 of 24



construed as terminable at will . . . that does not necessarily make the contract illusory . . . .”);

Cochran v. Quest Software, Inc., 328 F.3d 1, 10 (1st Cir. 2003) (holding that under

Massachusetts law, if parties agree to modify at-will employment contract, continued

employment by employer and work by employee “can satisfy the consideration requirement”).

See also PartyLite Gifts, Inc. v. MacMillon, 895 F. Supp. 2d 1213, 1222–24 (M.D. Fla. 2012)

(finding consideration present under Massachusetts law in similar circumstance of Leader

Agreement in direct-to-consumer consultant contract).

        The enforceability of the clause thus depends on whether it constitutes an unreasonable

restraint of trade. A non-solicitation provision, like a non-competition provision generally, is

enforceable if it is necessary to protect a legitimate business interest, reasonably limited in time

and space, and consistent with the public interest. See 178 Lowell Street Operating Co., LLC v.

Nichols, 152 F. Supp. 3d 47, 54 (D. Mass. 2016) (citations omitted).

        Plaintiffs allege that the non-solicitation provision is unreasonably broad in scope, and

thus does not protect a legitimate business interest, for three reasons: (1) “it restricts solicitation

of Consultants and Customers into businesses that do not even compete with Vantel’s products,”

(2) “the provision restricts Consultants from even contacting and/or accepting business from

other Consultants or Customers. . . . forc[ing] Consultants and Customers to stay with

Vantel . . . , and (3) Vantel has interpreted “a solicitation as merely placing a public post on

Facebook, which is unreasonable under Massachusetts law.” (Amended Compl. ¶ 66).9

        The non-solicitation provision may be unenforceable to the extent that it restricts



        9
          The complaint does not take issue with the provision’s temporal or geographic scope. Those are defined
as “one year following the termination of the Leader’s agreement with the company” and “the state in which Leader
performed services,” respectively. (Def. Mem. in Supp. Ex 3, § 8(a) & (b)). Neither is obviously problematic under
Massachusetts law. See, e.g., Genzyme Corp. v. Laidlaw, 84 Mass. App. Ct. 1134, *2 (2014) (finding one-year,
nationwide non-compete reasonable under Massachusetts law).

                                                       13
        Case 1:19-cv-12036-FDS Document 32 Filed 07/14/20 Page 14 of 24



plaintiffs from accepting business that they did not solicit. In Corporate Technologies, Inc. v.

Harnett, 943 F. Supp. 2d 233, 238–39 (D. Mass. 2013), the court granted a preliminary

injunction to prevent a former employee from violating his non-solicitation agreement.

Although the court upheld the agreement, it noted that “[a] non-solicitation agreement does not

prevent a company from receiving business initiated by the client with no direct or indirect

participation by the individual employee bound by the non-solicitation agreement. To hold

otherwise would bind third parties to agreements they did not sign or agree to.” Id. at 239 (D.

Mass. 2013) (citations omitted).

       The non-solicitation provision here may run contrary to that proposition. The contract

states that a Leader may not “[s]olicit or accept business from . . . any of the Company’s

independent contractor consultants, customers, or prospects.” (Def. Mem. in Supp. Ex. 3, §

8(a)(ii)) (emphasis added). That language runs directly afoul of the proposition stated in

Harnett—it limits the freedom of non-contracting parties to approach plaintiffs. Taking the

allegations in the complaint as true, the complaint therefore alleges a plausible claim for

unenforceability of the non-solicitation clause.

       As noted, Count 2 also challenges the scope of the provision on the ground that it restricts

Consultants in businesses that do not compete with Vantel. (Amended Compl. ¶¶ 65–66). To be

sure, those allegations support plaintiffs’ argument that this provision is unenforceable—a non-

solicitation provision is only enforceable to the extent that it protects a legitimate business

interest. See, e.g., 178 Lowell Street, 152 F. Supp. 3d at 54. However, those allegations are quite

threadbare, and because Count 2 will survive for other reasons, the Court sees no reason to

separately consider these allegations here.

       Accordingly, defendants’ motion to dismiss on Count 2 will be denied.



                                                   14
          Case 1:19-cv-12036-FDS Document 32 Filed 07/14/20 Page 15 of 24



         C.       Count 3—Breach of Covenant of Good Faith and Fair Dealing

         Plaintiffs next allege that Vantel breached the implied covenant of good faith and fair

dealing by wrongfully terminating them to avoid paying residual commissions.10

         “The covenant of good faith and fair dealing is implied in every contract.” Uno

Restaurants, Inc. v. Bos. Kenmore Realty Corp., 441 Mass. 376, 385 (2004) (internal citations

omitted). But “[t]he covenant may not . . . be invoked to create rights and duties not otherwise

provided for in the existing contractual relationship, as the purpose of the covenant is to

guarantee that the parties remain faithful to the intended and agreed expectations of the parties in

their performance.” Id.

         Exercising termination rights to avoid paying earned compensation may violate the

implied covenant. In Fortune v. National Cash Register Co., 373 Mass. 96, 101 (1977), plaintiff

was an at-will salesman who was demoted, and eventually terminated, prior to being paid

bonuses to which he would have otherwise been entitled. The SJC affirmed a jury verdict of

bad-faith termination. Id. It held that even though the employee was at-will, the employer

violated the implied covenant by abusively timing his termination to avoid paying him for work

already performed. Id. at 104–6. See also Gram v. Liberty Mutual Ins. Co., 384 Mass. 659,

659–72 (1981) (holding that termination without good cause may give rise to violation of

covenant of good faith and fair dealing if done to deny employee “identifiable, reasonably



          10
             Plaintiffs also allege that the implied covenant of good faith and fair dealing was breached because they
were wrongfully terminated for not attending Pearl Fest and because Vantel terminated them for pretextual reasons.
(Amended Compl. ¶ 72 (a), (b)). However, because the termination clause is valid, neither of those allegations is
sufficient to state a claim for violating the covenant. To hold otherwise would modify the express, enforceable
terms of the Leader Agreement. See, e.g., Cort v. Bristol-Myers Co., 385 Mass. 300, 305 (1982) (“We decline to
impose liability on an employer simply because it gave a false reason or a pretext for the discharge of an employee
at will. Such an employer has no duty to give any reason at the time of discharging an employee at will.”).




                                                          15
         Case 1:19-cv-12036-FDS Document 32 Filed 07/14/20 Page 16 of 24



anticipated future compensation, based on [the employee’s] past services.”).

        But the principles of National Cash Register are not infinite. A court must distinguish

between compensation attributable to past work and that attributable to future work. For

example, in Harrison v. NetCentric Corp., 433 Mass. 465, 470–76 (2001), the SJC considered a

claim for a violation of the implied covenant when an employee was terminated prior to the full

vesting of his stock.11 The court held that because “plaintiff's shares were to vest each quarter

that he remained a NetCentric employee until they had fully vested,” the unvested shares were

not earned compensation for past services, but compensation contingent on his continued

employment. Id. at 473 (emphasis added). The operative inquiry, then, is whether the complaint

seeks future compensation for future work as in Harrison, or if, as in National Cash Register and

Gram, it seeks future compensation for past services rendered.

        Defendants contend that the Compensation Plan precludes plaintiffs’ claim. In their

view, because Consultants earn money under the plan according to metrics measured each

payment period, the Compensation Plan resembles that in Harrison. Accordingly, they argue,

plaintiffs’ claim fails because, as a matter of contract, they are seeking compensation for future

performance. (Def. Mem. in Supp., 13).

        But the courts in National Cash Register and Gram undertook functional, not formalistic,

inquiries. In both of those cases, the compensation at issue was future commissions that had not

yet formally vested. National Cash Register, 373 Mass. at 97 (applying doctrine to commissions

for sales that occurred immediately following termination of salesman), Gram, 384 Mass. at 670

(applying doctrine to potential future renewal commissions from pre-existing customers). In




       11
          Although the SJC applied Delaware law to much of the case, the contract issue was analyzed under
Massachusetts law. Harrison, 433 Mass. at 472-73.

                                                      16
          Case 1:19-cv-12036-FDS Document 32 Filed 07/14/20 Page 17 of 24



each case, however, the court found lack of cause for termination, identifiable future income

attributable to past work, and allegations of bad faith on the part of the employers.

         The complaint here alleges those elements. It alleges that defendants terminated

plaintiffs without cause; that plaintiffs performed past work to create an identifiable income

stream for which they have not been fully compensated; and that defendants acted in bad faith.

(Am. Compl. ¶ 13, 30, 72). See Gram, 384 Mass. at 672 (“We think that the obligation of good

faith and fair dealing imposed on an employer requires that the employer be liable for the loss of

compensation that is so clearly related to an employee's past service, when the employee is

discharged without good cause.”). Those facts, if proved, could support a claim for a violation of

the implied covenant of good faith and fair dealing under Massachusetts law. Accordingly, the

motion to dismiss will be denied as to Count 3.

         D.       Count 4—Breach of Written Contract

         Count 4 alleges a breach of written contract by Vantel and Hartel. Plaintiffs contend that

defendants breached the Leader Agreement by terminating them without identifying a violation

of the agreement. That argument is apparently animated by plaintiffs’ belief that the termination

clause of the Leader Agreement is unenforceable, and that the Vantel Policies and Procedures

control. Section 62 of the Policies and Procedures, which is incorporated into the Leader

Agreement in § 4, states that

         [a]ny violation of Vantel Pearls Policies and Procedures Manual or the
         Independent Consultant Agreement or any illegal, fraudulent, deceptive, or
         unethical business conduct . . . may result, at [Vantel Pearls’] discretion, in
         suspension or termination . . . .

(See Def. Mem. in Supp., 15).12


         12
          Unfortunately, neither party appears to have attached the Policy and Procedures document in full.
Accordingly, the Court is forced to rely upon the excerpts from the document that the parties included in their
briefing.

                                                         17
        Case 1:19-cv-12036-FDS Document 32 Filed 07/14/20 Page 18 of 24



       However, because the entire contract (including the termination clause) is enforceable, it

empowers defendants to terminate plaintiffs without cause. And to the extent, if any, that the

termination clause can be read to conflict with § 62 of the Policies and Procedures, the

termination clause controls.

       “A contract must . . . be interpreted as a whole and effect must be given to all of its

provisions in order to effectuate its overall purpose.” Brillante v. R.W. Granger & Sons, Inc., 55

Mass. App. Ct. 542, 548 (2002) (internal quotation omitted). Furthermore, “an interpretation

which gives a reasonable, lawful, and effective meaning to all the terms is preferred to an

interpretation which leaves a part unreasonable, unlawful, or to no effect.” Restatement

(Second) of Contracts § 203(a) (1981). Applying those principles, § 62 of the Policies and

Procedures and § 15 of the Leader Agreement may be readily harmonized. The former provides

a specific reason why Vantel may terminate a Consultant, and the latter reserves the right of

either party to do so with or without cause. There is no direct conflict between a contract

provision that allows either party to terminate an agreement and a provision incorporating a

corporate policy of exercising that right under a particular, but non-exclusive, circumstance.

Accordingly, defendants did not breach the contract by terminating plaintiffs without cause, and

Count 4 will be dismissed.

       E.      Count 5—Breach of Oral Contract

       Count 5 alleges a breach of oral contract by defendants. Plaintiffs contend that

defendants, in touting the opportunity to run a flexible, profitable business with Vantel through

the MLM Promise, entered into an oral contract with plaintiffs. They contend that defendants

breached that oral contract by terminating the Leader Agreement without cause.

       Under the parol evidence rule, when two parties have a written, integrated contract, the



                                                18
          Case 1:19-cv-12036-FDS Document 32 Filed 07/14/20 Page 19 of 24



court may not consider evidence of prior or contemporaneous agreements to vary the terms of

the written agreement. See Brennan v. Carvel, 929 F.2d 801, 806 (1st Cir. 1991); Restatement

(Second) of Contract, § 213 (1981). Although extrinsic evidence may be admitted to resolve

contract ambiguity, it may not be used to contradict the plain language of an integrated, written

contract. Sunoco, Inc. v. Makol, 372 F.3d 31, 36 n.1 (1st Cir. 2004) (citing Robert Indus., Inc. v.

Spence, 362 Mass. 751 (1973)).

         Those well-established principles of law preclude the oral-contract claim. The Leader

Agreement contains an integration clause. (See Def. Mem. in Supp. Ex. 3, § 28 (“This

Agreement constitutes the sole and complete agreement between the parties with respect to the

subject matter hereof and supersedes any prior agreement on such subject matter.”)). Plaintiffs

ask the Court to view the MLM Promise as a separate, oral, contradictory contract term despite

the existence of a written, fully integrated contract—which is exactly what the parol evidence

rule forbids. Accordingly, Count 5 will be dismissed.

         F.       Count 6 and 7—Intentional or Negligent Misrepresentation

         Counts 6 and 7 assert claims of intentional and negligent misrepresentation, respectively.

The thrust of both claims is that defendants, through intentional or negligent statements, made

false representations in touting the MLM Promise. (Amended Compl. ¶ 91).13 Those

representations allegedly stated or implied that a Consultant’s distributorship was one’s own

business that could be operated at her convenience. (Id. ¶ 93). Those representations, plaintiffs

allege, were false, because Vantel retained the ability to take away a Consultant’s business “with

impunity . . . whenever it pleases.” (Id. ¶ 94). Rather than presenting opportunities for unlimited




         13
            In the case of Hartel, plaintiffs allege that all statements made through Vantel were authorized by Hartel
and thus “carried out by Hartel herself.” (Amended Compl. ¶ 91).

                                                          19
           Case 1:19-cv-12036-FDS Document 32 Filed 07/14/20 Page 20 of 24



income and flexibility, Vantel “arbitrarily terminated [Consultants to] confiscat[e] all of the

residual income for its own pecuniary benefit.” (Id. ¶ 95-96). Plaintiffs claim to have justifiably

relied on these misrepresentations by spending years building their businesses, only to be

arbitrarily terminated. (Id. ¶ 97).

          To prove a claim for misrepresentation under Massachusetts law, a plaintiff must show

that the defendant “made a false representation of material fact; for the purpose of inducing

reliance; and that the plaintiff relied upon the representation to his or her detriment.” Cummings

v. HPG Int'l, Inc., 244 F.3d 16, 22 (1st Cir. 2001).14 In addition, a plaintiff must show that his or

her reliance on the alleged misrepresentations was reasonable. See, e.g., Saxon Theatre Corp. of

Boston v. Sage, 347 Mass. 662, 666–67 (1964); Hogan v. Riemer, 35 Mass. App. Ct. 360, 365

(1993).

          The allegations in the complaint fail to state a viable claim for misrepresentation. Under

Massachusetts law, “reliance on supposed misrepresentations that contradict the terms of the

parties’ agreement is unreasonable as a matter of law.” HSBC Realty Credit Corp. (USA) v.

O’Neil, 745 F.3d 564, 574 (1st Cir. 2014). In HSBC Realty, defendant was the guarantor for a

real estate loan. Id. at 570. When the lender attempted to enforce the guaranty, defendant

brought various counterclaims, including several counts of fraud. Id. The First Circuit rejected

the fraud claims on the ground that “the contract-inducing misrepresentations that O'Neill

trumpet[ed] [we]re irreconcilably at odds with the guaranty’s express terms.” Id. at 571.

Accordingly, his reliance on these misrepresentations was unjustified as a matter of law. Id. See



          14
            The relevant difference between intentional misrepresentation claims and negligent misrepresentation
claims is the “degree of culpability a plaintiff must prove to establish liability.” Cummings, 244 F.3d at 24.
However, because these counts will both be dismissed on the reliance prong, this difference is immaterial at this
stage. Cf. Cummings, 244 F.3d at 22 (“[C]ourts sometimes analyze negligent misrepresentation claims and deceit
claims together . . . .”).

                                                        20
        Case 1:19-cv-12036-FDS Document 32 Filed 07/14/20 Page 21 of 24



also Turner v. Johnson & Johnson, 809 F.2d 90, 95–98 (1st Cir. 1986) (holding that reliance on

untrue statements that were “flatly” contradicted by contract term could not give rise to fraud

action since any reliance could not be reasonable).

       This same principle controls here. The Leader Agreement unambiguously provides for

termination at will by either party. (Def. Mem. in Supp. Ex. 3, § 15). In both misrepresentation

claims, however, plaintiffs allegedly relied on broad statements, collectively referred to as the

MLM Promise, implying that plaintiffs would own their business and would not be terminable at

will. (Amended Compl. ¶ 91). But as a matter of law, plaintiffs’ reliance on those statements is

not justified—by signing an unambiguous contract to the contrary, plaintiffs agreed to the

contractual language. To hold otherwise would undermine the certainty afforded to parties in

executing binding written contracts. See Turner, 809 F.2d at 96 (1st Cir. 1986) (“[I]f a jury is

allowed to ignore contract provisions directly at odds with oral representations allegedly made

during negotiations, the language of a contract simply would not matter anymore. . . . Contracts

would become no more than presumptive statements of the parties’ intentions, instead of legally

enforceable agreements.”).

       Plaintiffs contend that the misrepresentation claims are nonetheless valid for several

reasons. First, they allege that the alleged fraud began in 2016, almost two years before the

Leader Agreement was signed. But the law does not permit reliance on such prior oral

assertions. See Starr v. Fordham, 420 Mass. 178, 185 (1995) (quoting Turner, 809 F.2d at 97).

(“[P]laintiffs may not raise as fraudulent any prior oral assertion inconsistent with a contract

provision that specifically addresses the particular point at issue.”).

       Plaintiffs also contend that because the contract was forced upon them, its use as a

defense to claims of misrepresentation is unfair. To be sure, a fraudulently induced contract



                                                  21
        Case 1:19-cv-12036-FDS Document 32 Filed 07/14/20 Page 22 of 24



cannot be used as a defense to fraud claims. See HSBC Realty, 745 F.3d at 571 (“[A]

Massachusetts rule holds that one cannot induce a contract by fraud and then use contractual

contrivances to duck liability.”). However, the complaint does not plead fraudulent inducement,

and their other claim of procedural unfairness has already been rejected.

       Finally, plaintiffs contend that the alleged fraudulent statements were not all oral. To be

sure, there is language in older opinions suggesting that only oral statements are covered by the

doctrine. See, e.g., Turner, 809 F.2d at 97 (“Certainly in this case, where both parties were

experienced in business and the contract was fully negotiated and voluntarily signed, plaintiffs

may not raise as fraudulent any prior oral assertion inconsistent with a contract provision that

specifically addressed the particular point at issue.”) (emphasis added). But recent caselaw has

made less of this distinction. For example, in HSBC Realty, the fraud claims were based, in part,

on “two provisions in the project-loan agreement [alleged to] constitute false statements of

material fact made to induce [defendant] to sign the guaranty.” 745 F.3d at 570. The fact that

those alleged false statements were not oral was of no matter to the court. Id. at 572–73.

       Here, even if some of the alleged fraudulent statements were not oral, plaintiffs’ reliance

was not reasonably justified. The alleged representations were not concrete, specific written

statements for which confusion might be reasonable, but were made in broad, generalized

marketing materials. In the context of these alleged representations, the distinction between oral

and written misrepresentations is not material.

       In any event, even if the contract were not considered, defendants’ alleged

representations consist of the type of vague, indefinite puffery that is generally not actionable.

Reliance is unreasonable as a matter of law where the alleged representations are vague or

indefinite. See Saxon Theatre Corporation, 347 Mass. at 666–67 (no reasonable reliance for



                                                  22
        Case 1:19-cv-12036-FDS Document 32 Filed 07/14/20 Page 23 of 24



purposes of plaintiff's claim of deceit where defendant's agreement to construct a theater and

lease it to plaintiff “left [so many details] for future negotiations”); Warren H. Bennett, Inc. v.

Charlestown Savings Bank, 3 Mass. App. Ct. 753, 753 (1975) (“[N]o actionable deceit is

alleged . . . as the representation allegedly relied upon was so indefinite and imprecise as to

render such reliance unreasonable as a matter of law”).

       Here, the alleged representations consist of broad statements regarding a Consultant’s

future potential. For example, one such statement is that “if a Consultant works hard and builds

his or her downline, then after a few years, the Consultant can sit back and enjoy a carefree

lifestyle.” (Amended Compl. ¶ 18). Another is the touting of Vantel as “something that can

change the course of your life—in small ways and in earth-shattering ways” and an “opportunity

for unlimited income.” (Id. ¶¶ 19–21). Such vague, aspirational statements cannot form the

basis for reasonable reliance. Reliance on such vague statements is unreasonable as a matter of

law. See also Schott Motorcycle Supply, Inc. v. American Honda Motor Co., 976 F.2d 58, 65

(1st Cir. 1992) (holding that broad statements projecting increase in sales “in the context of

franchisor-franchisee communications constitute nothing more than ‘puffing’ or ‘trade talk,’

upon which no reasonable person would rely.”); Saxon, 347 Mass. at 667 (“[F]alse statements of

opinion, of conditions to exist in the future, or of matters promissory in nature are not

actionable” for claims of fraud.) (citations omitted).

       Accordingly, Counts 6 and 7 will be dismissed.

IV.    Conclusion

       For the foregoing reasons, defendant’s motion to dismiss is GRANTED as to Counts 1, 4,

5, 6, and 7, and otherwise DENIED.




                                                  23
       Case 1:19-cv-12036-FDS Document 32 Filed 07/14/20 Page 24 of 24



So Ordered.


                                          /s/ F. Dennis Saylor IV
                                          F. Dennis Saylor IV
Dated: July 14, 2020                      Chief Judge, United States District Court




                                     24
